DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification
            The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required:
            The recitation of the scrubber being “replaceable” (see claim 8) and the term “outer housing (see claims 7 and 16, lines 3 and 5) do not have an antecedent basis in the specification.  It is noted this objection was raised in the previous office action but was not addressed by the Applicant in the response filed 2/28/22

Claim Objections
            Claims 7, 10 and 16 are objected to because of the following informalities:
            In regard to claim 7 and 16, the recitation of the trigger not protruding outside the outer casing is inaccurate in that he trigger/spray nozzle 30A is shown to protruding from outer housing/spray handle 32 as shown in Figures 2, 3 and 8 (presuming the spray handle 32 is intended to define the outer housing).  It is noted this objection was raised in the previous office action but was not addressed by the Applicant in the response filed 2/28/22.

            Further in regard to claim 10, it appears this claim should be amended to depend from 
Claim 9, as apposed to clam 11, i.e., a claim cannot depend from a later claim.
            Further in regard to claim 16, it appears this claim should be amended to depend from claim 15, as opposed to claim 17, i.e., a claim cannot depend from a later claim.
            Lastly, it is noted that there are no claims 18 and 19 in the current claim set.  The claim list goes from claim 17 directly to claim 20.  Clarification as to the status of claims 18 and 19 are needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 14 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 6, 7, 15 and 16, an antecedent basis for “the spray handle” (see line 1 of these claims) has not been defined. 
In regard to claim 14 and further in regard to claim 15, the scope of these claims cannot be determined in that they depend from a claim which has been canceled.  It appears that claims 14 and 15 should be amended to depend from claim 11, as opposed to claim 13.





Allowable Subject Matter
Claims 1, 4, 5, 8-11 and 17 allowed.
Claims 6, 7 and 14-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
3/8/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754